       Case 3:19-cv-08037-JAT Document 44 Filed 12/11/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Anthony Buonarigo,                                No. CV-19-08037-PCT-JAT
10                 Plaintiff,                          ORDER
11   v.
12   BJ's Tavern LLC,
13                 Defendant.
14
15         On December 1, 2020, the Court issued the following Order:
16                Pending before the Court is the parties’ stipulation to extend the
           dispositive motion deadline. (Doc. 40). The parties seek to extend the
17         dispositive motion deadline from November 30, 2020 to December 23, 2020
           so that they can finish taking depositions by December 9, 2020. Discovery
18         closed in this case on October 2, 2020. No request to extend this deadline
           has been received or granted. Therefore, there is no good cause to extend the
19         dispositive motion deadline to complete discovery.
                  Additionally, the stipulation to extend the deadline to file dispositive
20         motions was filed on the deadline itself at 10:08 p.m., virtually guaranteeing
           no extension request could be ruled on before the deadline expired. Counsel
21         makes such decisions at their peril. Accordingly,
                  IT IS ORDERED that the motion to extend the dispositive motion
22         deadline (Doc. 40) is denied.
                  IT IS FURTHER ORDERED that the parties must confer and file a
23         joint notice by December 11, 2020 which proposes at least two trial dates and
           an estimated length of trial.
24
     (Doc. 42).
25
           The parties have jointly moved for reconsideration of this Order. The parties now
26
     seek both an extension of the discovery deadline and the dispositive motion deadline.
27
           Turning first to the dispositive motion deadline, defense counsel avows that he did
28
     not know the discovery deadline had expired when he sought the extension of the
         Case 3:19-cv-08037-JAT Document 44 Filed 12/11/20 Page 2 of 3



 1   dispositive motion deadline. (Doc. 43-1 at 1). This is good cause, as required under Rule
 2   6, to extend an unexpired deadline (the dispositive motion deadline had, barely, not expired
 3   at the time of the original motion). Thus, reconsideration will be granted as to extending
 4   this deadline.
 5          With respect to the discovery deadline, the motion for reconsideration lays out all
 6   the reasons the parties needed an extension of the discovery deadline. However, the motion
 7   gives no reason why they did not timely seek one. On this point, it states:
 8          Thus, the parties agreed they would conduct the depositions of the BJ’s
            Tavern employees and other witnesses and began the process of trying to
 9          coordinate schedules and locating witnesses who they had not spoken to in
            some time to secure their cooperation in appearing for depositions. Id.
10          Counsel admittedly erred in not finalizing this agreement by failing to get a
            stipulated request for an extension of the deadline on file with the Court.
11
     (Doc. 43 at 4).
12
            Thus, the Court is faced with the question of whether simply failing to do something
13
     is excusable neglect.1 As this Court has recently stated:
14
            “[I]t is clear that ‘excusable neglect’ under Rule 6(b) is a somewhat ‘elastic
15          concept’ and is not limited strictly to omissions caused by circumstances
            beyond the control of the movant.” Pioneer Inv. Servs. Co. v. Brunswick
16          Assocs. Ltd. P'ship, 507 U.S. 380, 392 (1993) (footnotes and citations
            omitted). “To determine whether a party’s failure to meet a deadline
17          constitutes ‘excusable neglect,’ courts must apply a four-factor equitable test,
            examining: (1) the danger of prejudice to the opposing party; (2) the length
18          of the delay and its potential impact on the proceedings; (3) the reason for
            the delay; and (4) whether the movant acted in good faith.” Ahanchian v.
19          Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010) (citations
            omitted). Rule 6(b)(1)(B), “like all the Federal Rules of Civil Procedure, is
20          to be liberally construed to effectuate the general purpose of seeing that cases
            are tried on the merits.” Id. at 1258–59 (internal quotation marks and
21          citations omitted).
22   Wolf v. Discover Fin. Servs. Inc., No. CV-19-04989-PHX-JAT, 2020 WL 4346757,
23   1
       The Court notes that the motion for reconsideration cites a case from 1952 in the western
     district of Pennsylvania to suggest the standard in Rule 6 of requiring a showing of
24   excusable neglect is alleviated if the parties agree to the extension. The Court declines to
     follow this case and will apply the excusable neglect standard of Rule 6 for an expired
25   deadline. See Alvarado v. Nw. Fire Dist., No. CIV 19-198-TUC-CKJ, 2020 WL 2199240,
     at *1 (D. Ariz. May 6, 2020) (“A scheduling order may be modified only for good cause.
26   Fed.R.Civ.P. 16(b)(4). However, where a request for an extension is not made until after a
     deadline, it may be granted only with a showing of excusable neglect. Fed. R. Civ. P.
27   6(b)(1)(B) (allowing extension of time on motion after expiration of deadline if party failed
     to act by excusable neglect)”).
28


                                                 -2-
       Case 3:19-cv-08037-JAT Document 44 Filed 12/11/20 Page 3 of 3



 1   at *1 (D. Ariz. July 29, 2020).
 2          Although excusable neglect is a “flexible, equitable concept,” “inadvertence,
            ignorance of the rules, or mistakes construing the rules do not constitute
 3          ‘excusable’ neglect.’” Kyle v. Campbell Soup Company, 28 F.3d 928, 931
            (9th Cir. 1994), quoting Pioneer, 507 U.S. at 392. However, the Ninth
 4          Circuit has determined that it is appropriate to also evaluate whether an
            attorney has “otherwise been diligent, the propensity of the other side to
 5          capitalize on petty mistakes, the quality of representation of the lawyers ...
            and the likelihood of injustice if the appeal [is] not allowed.” Pincay, 389
 6          F.3d at 859. Additionally, “[w]hile prejudice to the party seeking an
            extension is not one of the Pioneer factors, it is clear from Pincay that a
 7          district court is not limited in its analysis of a motion for extension of time to
            those four factors.” Mendez v. Knowles, 556 F.3d 757, 765 n. 2 (9th Cir.
 8          2009). Lastly, when a modification of a scheduling order “is necessitated by
            acts of the opposing party or by the opponent’s failure to act, relief [may be]
 9          appropriate.” Modifying Scheduling Orders, 6A Fed. Prac. & Proc. Civ. §
            1522.2 (3d ed. 2020).
10
     Alvarado v. Nw. Fire Dist., No. CIV 19-198-TUC-CKJ, 2020 WL 2199240, at *2 (D. Ariz.
11
     May 6, 2020) (footnote omitted).
12
            Although the Court is hard pressed to find excusable neglect in this case, none of
13
     the four factors preclude such a finding. Further, both parties may be prejudiced if they
14
     are unable to finish discovery. Thus, given that excusable neglect is a “flexible and
15
     equitable concept” the Court will grant the extension.
16
            Therefore,
17
            IT IS ORDERED that the motion for reconsideration (Doc. 43) is granted. The
18
     deadline to complete discovery is extended to January 8, 2021. The deadline to file
19
     dispositive motions is extended to January 29, 2021.
20
            Dated this 11th day of December, 2020.
21
22
23
24
25
26
27
28


                                                  -3-
